Judgment, Supreme Court, New York County (Bowman, J.), entered September 7, 1978, which, inter alia, reduced the assessments on petitioner’s real property for the years 1973/1974 through 1977/1978, unanimously reversed, on the law and the facts, petition dismissed and assessments reinstated and confirmed, without costs. Petitioner failed in its burden of proving that the assessments were erroneous. It has not demonstrated by substantial competent evidence in this record that the property was overvalued (see Matter of Manufacturers Hanover Trust Co. v Tax Comm, of City of N.Y., 31 AD2d 606). The assessments should not have been reduced. The experts for both petitioner and respondents arrived at their valuation by the use of the capitalization method, that is, by capitalizing estimated net income. However, the buildings whose income and land values were utilized by petitioner to arrive at a valuation for its buildings, were simply not comparable. Respondents-appellants used the actual income experience of the property, with appropriate adjustments, to arrive at their over-all valuation, here the more efficacious approach. (See Matter of Union Carbide Corp. v Finance Administrator of City of N.Y., 70 AD2d 844.) Concur — Murphy, P. J., Kupferman, Ross and Carro, JJ.